TRIMBLE, District Judge.
On petition of the United States of America that this Court announce a rule relative to whether the requirements of rule 4 of the New Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, that service of summons must be accompanied by delivery of a copy of the complaint or petition should be observed in suits instituted by the United States for the purpose of acquiring title to lands through condemnation proceedings in the exercise of its right of eminent domain, the Court announces as a rule for this jurisdiction that:
Subsection (7) of Rule 81(a) of said rules, which section reads as follows: “In proceedings for condemnation of property under the power of eminent domain, these, rules govern appeals but are not otherwise applicable”, has the effect of excluding condemnation suits instituted by the United States of America from the application of Rule 4 except in matters relating to appeals. It is declared that service of summons alone, in the manner and form required by law, constitutes sufficient service in such cases, and that there is no necessity for serving a copy of the complaint.